DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications filed on June 12, 2019. 
Claims 1-20 are presented for examination and are pending. 
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration filed on June 12, 2019 has been received. 
Drawings
The drawings filed on June 12, 2019 are accepted. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2019 and June 16, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Para [0052]: “computed the latest gradients…” should be rewritten to “computes the latest gradients…”
	Appropriate correction is required. 

Claim Objections
Claims 7, 10 – 14, and 17 – 20  are objected to because of the following informalities: 
Regarding Claim 7, 
“wherein the one or more endorser nodes or peers not comprising the verify gradient smart contract, ” contains grammatical issues. 

Regarding Claim 10, 
“wherein converting the gradient calculations to the plurality of transaction proposals comprising:” should be rewritten to “wherein converting the gradient calculations to the plurality of transaction proposals  comprises:”

Regarding Claim 14, 
“wherein the one or more endorser nodes or peers not comprising the verify gradient smart contract, ” contains grammatical issues.
“wherein the method further comprising” should be rewritten to “wherein the method further  comprises”
“wherein the independent auditor comprising the verify gradient smart contract” should be rewritten to “wherein the independent auditor  comprises the verify gradient smart contract”

Regarding Claim 17, 
“wherein converting the gradient calculations to the plurality of transaction proposals comprising:” should be rewritten to “wherein converting the gradient calculations to the plurality of transaction proposals  comprises:”

Regarding Claim 20, 

“wherein the independent auditor comprising the verify gradient smart contract” should be rewritten to “wherein the independent auditor  comprises the verify gradient smart contract”
Dependent claims are objected to due to their dependence on objected claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, and 7 of copending Application No. 16/438,476 (reference application) in view of Li et al. (US 2020/0076884 A1). Underlined limitation(s) in the table below indicate limitations not disclosed by claims of the reference patent application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Instant Application
Reference Application 16/438,476
1. A system, comprising:

a training participant network, comprising:

a plurality of training participant clients, each comprising a training dataset and configured to:

generate gradient calculations that each correspond to a training iteration for machine learning model training using stochastic gradient descent, the machine learning model training comprising a plurality of training iterations; and

a training aggregator, coupled to each of the plurality of training participation clients, and configured to convert gradient calculations into a plurality of transaction proposals;
a blockchain network, comprising:
one or more endorser nodes or peers, each comprising a verify gradient smart
contract and configured to endorse the plurality of transaction proposals.
A system, comprising:

a training participant client, comprising a training dataset and configured to:

generate a plurality of transaction proposals that each correspond to a training iteration for machine learning model training related to stochastic gradient descent, the machine learning model training comprising a plurality of training iterations, the transaction proposals comprising a gradient calculation performed by the training participant client; and

a blockchain network, comprising:
one or more endorser nodes or peers, each comprising a verify gradient smart contract and configured to:
receive the plurality of transaction proposals;
execute the verify gradient smart contract; and
provide endorsements that correspond to the plurality of transaction proposals to the training participation client.



2. The system of claim 1, wherein the verify gradient smart contract does not perform
gradient calculation, wherein the verify gradient smart contract verifies results of gradient
calculations from the transaction proposals.
2. The system of claim 1, wherein the verify gradient smart contract does not perform
gradient calculation, wherein the verify gradient smart contract verifies results of gradient calculations from the transaction proposals.


4. The system of claim 2, wherein the transaction proposals specify a batch from the
training dataset, a loss function, current parameter weights, and a gradient calculation,
wherein the batch comprises a subset of samples from the training dataset for a training
iteration.
3. The system of claim 2, wherein the transaction proposals specify a batch from the training dataset, a loss function, current parameter weights, and a gradient calculation.

4. The system of claim 3, wherein the batch comprises a subset of samples from the training dataset for a training iteration.


5. The system of claim 2, wherein data and model parameters that correspond to the training dataset are stored outside the blockchain network, wherein verification-related data is stored in a blockchain for the blockchain network.
5. The system of claim 2, wherein data and model parameters that correspond to the training dataset are stored outside the blockchain network, wherein verification-related data is stored in a blockchain for the blockchain network.


7. The system of claim 2, wherein the one or more endorser nodes or peers not comprising
the verify gradient smart contract, wherein the one or more endorser nodes forward the
plurality of transaction proposals to an independent auditor outside the blockchain

wherein the independent auditor comprises the verify gradient smart contract and is configured to:
receive the plurality of transaction proposals;
execute the verify gradient smart contract on each of the plurality of transaction proposals; and
provide verification results that correspond to the plurality of transaction proposals to the endorser nodes or peers.
The system of claim 2, wherein the one or more endorser nodes or peers not comprising
the verify gradient smart contract, wherein the one or more endorser nodes forward the
plurality of transaction proposals to an independent auditor outside the blockchain
network, 
wherein the independent auditor comprises the verify gradient smart contract and is configured to:
receive the plurality of transaction proposals;
execute the verify gradient smart contract on each of the plurality of transaction proposals; and
provide verification results that correspond to the plurality of transaction proposals to the endorser nodes or peers.


Regarding Claim 1, 
The reference application, in claim 1, does not teach “a training participant network, comprising: a plurality of training participant clients” and “a training aggregator, coupled to each of the plurality of training participation clients, and configured to convert gradient calculations into a plurality of transaction proposals”; however, Li et al. (US 2020/0076884 A1) teaches these limitations: 
 	a training participant network, comprising: a plurality of training participant clients (Fig. 1 and Para [0063]: “The provider computing devices (provider computing device 1 106, provider computing device 2 108, ...provider computing device N 110) are, in some embodiments, part of a network or cluster which provides computing services, e.g., in response to a request for a computing task, e.g., with different selecting computing devices performing different portions of the requested computing task.” teaches a plurality of computing devices (training participant clients) connected in a network)
a training aggregator, coupled to each of the plurality of training participation clients, and configured to convert gradient calculations into a plurality of transaction proposals (Fig. 3 and Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317)… When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that the agent server (training aggregator) is connected to the computing providers, Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, the agent server converts the calculated gradients into transaction proposals because the agent server collects the computing provider’s calculated gradients and reports the results to the blockchain layer so that the providers can receive payment in exchange for their calculated gradients)
One of ordinary skill in the art would have been motivated to make this modification in order to “take advantage of distributed computing resources to have one or more processing tasks completed” (Li, Para [0013])

Regarding Claim 2, 
	Claim 2 is rejected with the same rationale applied against claim 1. 
Regarding Claim 4, 
	Claim 4 is rejected with the same rationale applied against claim 1.
Regarding Claim 5, 
	Claim 5 is rejected with the same rationale applied against claim 1.
Regarding Claim 7, 
	Claim 7 is rejected with the same rationale applied against claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following (generic placeholder and linking phrase in bold): 

Claim 1: 
a plurality of training participant clients… configured to generate gradient calculations…
training aggregator… configured to convert gradient calculations into a plurality of transaction proposals
one or more endorser nodes or peers… configured to endorse the plurality of transaction proposals.

Claim 3: 
the training aggregator configured to:  receive the gradient calculations and metadata from each of the plurality of training participation clients; and 
create a separate transaction proposal from the received metadata for each training participation client.

Claim 6: 
the one or more endorser nodes or peers are configured to endorse the plurality of transaction proposals
the one or more endorser nodes are further configured to: 
receive the plurality of transaction proposals
execute the verify gradient smart contract on each of the transaction proposals; and
provide endorsements that correspond to the plurality of transaction proposal
wherein the training aggregator is further configured to: 
receive the endorsements;
include the endorsements in transactions;
submit the transactions to the blockchain network;
apply aggregated endorsed gradients to an original machine learning model; and
submit a new transaction proposal with an updated machine learning model.
Claim 7: 
wherein the independent auditor… is configured to: 
receive the plurality of transaction proposals;
execute the verify gradient smart contract on each of the plurality of transaction proposals; and
provide verification results that correspond to the plurality of transaction proposals to the endorser nodes or peers.

Present application’s disclosure provides the following description regarding the above generic modifiers: 
Spec [0045]: 
“FIG. 1A illustrates a block diagram of verify gradient transaction endorsement in a blockchain, according to example embodiments. Referring to FIG. 1A, the network 100 includes a training participation client 104. A training participant client 104 is a blockchain client that is responsible for training a machine learning model.”
Spec [0058]: 
“Each of the training participant clients 104 provides gradient calculations 136 to the training aggregator 132. The gradient calculations 136 are performed by each of the training participant clients 104 against its own training dataset 108. The training aggregator 132 in one embodiment is a blockchain client, and in other embodiments may include a trusted blockchain node or peer. The illustrated embodiment assumes the training aggregator 132 is also a trusted blockchain node or peer. The training aggregator generates verify gradient transaction proposals 124 in response to the received gradient calculations 136.”
Spec [0036]: 

Spec [0059]: 
“FIG. 1 C illustrates a block diagram of an alternate embodiment of a gradient calculation verification system 150, according to example embodiments. Referring to FIG. 1B, the training participant network 150 may include endorser nodes or peers 116 that may not include the verify gradient smart contract 120. Instead, a trusted independent auditor 154 may be accessible by the endorser nodes or peers 116. The independent auditor 154 is an auditing entity (such as a government agency) responsible in verifying the progress of a machine learning training process. Endorser nodes or peers 116 may refer to an independent auditor 154 to execute the verify gradient smart contract 120 and verify gradient computation steps.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following claim limitations in claims 1, 3, 6, and 7 invoke 35 U.S.C. 112(f): 
Claim 1: 
a training aggregator… configured to convert gradient calculations into a plurality of transaction proposals

Claim 3: 
the training aggregator configured to… create a separate transaction proposal from the received metadata for each training participation client.

Claim  6: 
wherein the training aggregator is further configured to… apply aggregated endorsed gradients to an original machine learning model; and

Claim 7: 
wherein the independent auditor… is configured to: 
receive the plurality of transaction proposals;
execute the verify gradient smart contract on each of the plurality of transaction proposals; and
provide verification results that correspond to the plurality of transaction proposals to the endorser nodes or peers.

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The disclosure of the present Office Action does not provide sufficient description of the corresponding structure for performing the entire claim function associated with the generic modifier. 
For claims 1, 3, and 6, the Specification [0058] discloses that the training aggregator is a blockchain node or peer. This description is insufficient because it does not describe the specific 
For claim 7, the Specification [0059] merely notes that “The independent auditor 154 is an auditing entity (such as a government agency) responsible in verifying the progress of a machine learning training process”, but does not clearly identify what the “independent auditor” is or its corresponding structure, and how the “independent auditor” performs the associated functions for which 35 U.S.C. 112(f) is invoked. 
Therefore, claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2181, subsection II ("When a claim containing a computer- implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.")
Claims 2 – 7 are rejected due to being directly and indirectly dependent on rejected claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

The following claim limitations in claims 1, 3, 6, and 7 invoke 35 U.S.C. 112(f): 
Claim 1: 
a training aggregator… configured to convert gradient calculations into a plurality of transaction proposals

Claim 3: 
the training aggregator configured to… create a separate transaction proposal from the received metadata for each training participation client.

Claim  6: 
wherein the training aggregator is further configured to… apply aggregated endorsed gradients to an original machine learning model; and

Claim 7: 
wherein the independent auditor… is configured to: 
receive the plurality of transaction proposals;
execute the verify gradient smart contract on each of the plurality of transaction proposals; and
provide verification results that correspond to the plurality of transaction proposals to the endorser nodes or peers.


The disclosure of the present Office Action does not provide sufficient description of the corresponding structure for performing the entire claim function associated with the generic modifier. 
For claims 1, 3, and 6, the Specification [0058] discloses that the training aggregator is a blockchain node or peer. This description is insufficient because it does not describe the specific algorithm used for the training aggregator to convert gradient calculations into transaction proposals, create separate transaction proposals from metadata, and apply aggregated endorsed gradients to a machine learning model. 
For claim 7, the Specification [0059] merely notes that “The independent auditor 154 is an auditing entity (such as a government agency) responsible in verifying the progress of a machine learning training process”, but does not clearly identify what the “independent auditor” is or its corresponding structure, and how the “independent auditor” performs the associated functions for which 35 U.S.C. 112(f) is invoked.
For purposes of examination, a “training aggregator” is interpreted to be any blockchain node or peer that performs the claimed function. An “independent auditor” is interpreted to be any computing system or blockchain node that verifies results to endorser nodes. 
 Therefore, claims 1, 3, 6, and 7 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 7, 
Claim 7 recites “the one or more endorser nodes or peers not comprising the verify gradient smart contract”. There is insufficient antecedent basis for this limitation in the claim. 

Regarding Claim 14, 


Regarding Claim 20, 
Claim 20 recites “the one or more endorser nodes or peers not comprising the verify gradient smart contract”. There is insufficient antecedent basis for this limitation in the claim.

Dependent claims are rejected due their dependence on rejected claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 9, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0076884 A1)

Regarding Claim 1, 
Fig. 1 and Para [0063]: “The provider computing devices (provider computing device 1 106, provider computing device 2 108, ...provider computing device N 110) are, in some embodiments, part of a network or cluster which provides computing services, e.g., in response to a request for a computing task, e.g., with different selecting computing devices performing different portions of the requested computing task.” teaches a plurality of computing devices (training participant clients) connected in a network; Para [0079]: “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities. One example includes employing a HADOOP job (in a HADOOP cluster) to split training data randomly across each of the providers (306, 308, ... , 310).” teaches that the provider computing devices are used to train machine learning models and that each provider obtains training data, therefore the providers are training participant clients that are connected via a network as a training participant network; Fig 1 teaches that the computing devices (training participant clients) are clients of the blockchain as they provide the calculations to the blockchain and receive payment from the blockchain)

generate gradient calculations that each correspond to a training iteration for machine learning model training using stochastic gradient descent, the machine learning model training comprising a plurality of training iterations; and (Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches calculating gradient calculations for weight w using stochastic gradient descent for a training iteration; Para [0080]: “This process can be, and sometimes is, asynchronous among providers 306, 308, ... , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that there are multiple training iterations because the training process can be asynchronous among providers, thus one training iteration can be associated with one gradient weight calculation from a provider (training participant client))

a training aggregator, coupled to each of the plurality of training participation clients, and configured to convert gradient calculations into a plurality of transaction proposals; (Fig. 3 and Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317)… When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that the agent server (training aggregator) is a client of the blockchain that is connected to the computing providers, collects the gradient computation results, and sends the information to the blockchain; Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient 

    PNG
    media_image1.png
    695
    973
    media_image1.png
    Greyscale
)

a blockchain network, comprising:  one or more endorser nodes or peers, each comprising a verify gradient smart contract and configured to endorse the plurality of transaction proposals. (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches a blockchain network that contains verifier nodes (endorser nodes) that call a validation smart contract (verify gradient smart contract), the Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the results from the distributed computing providers are gradient calculations)

Regarding Claim 2, 
Li teaches The system of claim 1, 
Li further teaches: 
wherein the verify gradient smart contract does not perform gradient calculation, wherein the verify gradient smart contract verifies results of gradient calculations from the transaction proposals. (Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the computing providers perform gradient calculation; Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the validation smart contract (verify gradient smart contract) only validates the gradient calculations, the smart contract does not perform calculations itself)

Regarding Claim 5, 
Li teaches The system of claim 2, 
Li further teaches:
wherein data and model parameters that correspond to the training dataset are stored outside the blockchain network, wherein verification-related data is stored in a blockchain for the blockchain network. (Para [0079]: “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities.” teaches that the data and model parameters are stored in the computing providers; Fig. 3 

    PNG
    media_image1.png
    695
    973
    media_image1.png
    Greyscale

teaches that the client device and computing providers are separate from the blockchain; Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the verification data (including the validation smart contract) are stored in nodes within the blockchain layer)

Regarding Claim 8, 
Li teaches: 
A method, comprising: generating, by a plurality of training participant clients, gradient calculations for machine learning model training, each of the training participant clients comprising a Fig. 1 and Para [0063]: “The provider computing devices (provider computing device 1 106, provider computing device 2 108, ...provider computing device N 110) are, in some embodiments, part of a network or cluster which provides computing services, e.g., in response to a request for a computing task, e.g., with different selecting computing devices performing different portions of the requested computing task.” teaches a plurality of computing devices (training participant clients) connected in a network; Para [0079]: “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities. One example includes employing a HADOOP job (in a HADOOP cluster) to split training data randomly across each of the providers (306, 308, ... , 310).” teaches that the provider computing devices are used to train machine learning models and that each provider obtains training data, therefore the providers are training participant clients that are connected via a network as a training participant network; Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches calculating gradient calculations for weight w using stochastic gradient descent for a training iteration; Para [0080]: “This process can be, and sometimes is, asynchronous among providers 306, 308, ... , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that there are multiple training 

converting, by a training aggregator coupled to the plurality of training participant clients, the gradient calculations to a plurality of transaction proposals; (Fig. 3 and Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317)… When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that the agent server (training aggregator) is connected to the computing providers, collects the gradient computation results, and sends the information to the blockchain; Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, the agent server converts the calculated gradients into transaction proposals because the agent server collects the computing provider’s calculated gradients and reports the results to the blockchain layer so that the providers can receive payment in exchange for their calculated gradients)

receiving, by one or more endorser nodes or peers of a blockchain network, the plurality of transaction proposals; (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” teaches that the verifier nodes (endorser nodes) receive the gradient calculations from the distributed computing providers; Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the results from the distributed computing providers are gradient calculations)

executing, by each of the endorser nodes or peers, a verify gradient smart contract; and (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches a blockchain network that contains verifier nodes (endorser nodes) that call a validation smart contract (verify gradient smart contract), the verifier nodes validate the gradient calculations from the computing providers)

Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that verification nodes validate (provide endorsements) about the validity of the gradient calculations)

Regarding Claim 9,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to the system of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 12,
This claim recites The method of claim 10, which performs a plurality of operations as recited by the system of claim 5, and has limitations that are similar to the system of claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 15,
This claim recites A non-transitory computer readable medium…, which performs a plurality of operations as recited by the method of claim 8, and has limitations that are similar to the method of claim 8, thus is rejected with the same rationale applied against claim 8.
Regarding Claim 16,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to the system of claim 2, thus is rejected with the same rationale applied against claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Manamohan et al. (US 2020/0272945 A1).  

Regarding Claim 3, 
Li teaches The system of claim 2, 
Li further teaches:
wherein the training aggregator converts gradient calculations into the plurality of transaction proposals comprises the training aggregator configured to: (Fig. 3 and Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317)…When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that the agent server (training aggregator) is connected to the computing providers, collects the gradient computation results, and sends the information to the blockchain; Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, the agent server converts the calculated gradients into transaction proposals because the agent server collects the computing provider’s calculated gradients and reports the results to the blockchain layer so that the providers can receive payment in exchange for their calculated gradients)

receive the gradient calculations and metadata from each of the plurality of training participation clients; and (Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the agent server (training aggregator) receives the gradient calculations from the training providers and training parameters (metadata))

Li does not appear to explicitly teach:

However, Manamohan teaches: 
create a separate transaction proposal from the received metadata for each training participation client. (Para [0026]: “According to various embodiments, decentralized ML can be accomplished via a plurality of iterations of training that is coordinated between a number of computer nodes 10. In accordance with the embodiments, ML is facilitated using a distributed ledger of a blockchain network 110. Each of the nodes 10 can enroll with the blockchain network 110 to participate in a first iteration of training a machine-learned model at a first time.” teaches that each node (training participation client) can help train the machine learning model; Para [0027]: “Thereafter, each node 10 may obtain a local training dataset 47 accessible locally but not accessible at other computing nodes 10 in the blockchain network. The node 10 may train a first local model 44 based on the local training dataset 47 during the first iteration and obtain at least a first shared training parameter 50 based on the first local model… Node 10 can generate a blockchain transaction comprising an indication that it is ready to share the shared training parameters 50 and may transmit or otherwise provide the shared training parameters 50 to a master node. The node 10 may do so by generating a blockchain transaction that includes the indication and information indicating where the training parameters may be obtained (such as a Uniform Resource Indicator address).” teaches that each individual node receives training data and can create a separate blockchain transaction)

Li and Manamohan are analogous art because they are directed to blockchain based training for machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manamohan’s system for decentralized 

Regarding Claim 10, 
Li teaches The method of claim 9, 
Li further teaches:
wherein converting the gradient calculations to the plurality of transaction proposals comprising: (Fig. 3 and Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317)…When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that the agent server (training aggregator) is connected to the computing providers, collects the gradient computation results, and sends the information to the blockchain; Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, the agent server converts the calculated gradients into transaction proposals because the agent server collects the computing provider’s calculated gradients and reports the results to the blockchain layer so that the providers can receive payment in exchange for their calculated gradients)

receiving the gradient calculations and metadata from each of the plurality of training participation clients; and (Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the agent server (training aggregator) receives the gradient calculations from the training providers and training parameters (metadata))

wherein each of the plurality of transaction proposals corresponding to a training iteration for machine learning model training using stochastic gradient descent, the machine learning model training comprising a plurality of training iterations. (Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches calculating gradient calculations for weight w using stochastic gradient descent for a training iteration; Para [0080]: “This process can be, and sometimes is, asynchronous among providers 306, 308, ... , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that there are multiple 

Manamohan further teaches: 
creating a separate transaction proposal from the received metadata for each training participation client. (Para [0026]: “According to various embodiments, decentralized ML can be accomplished via a plurality of iterations of training that is coordinated between a number of computer nodes 10. In accordance with the embodiments, ML is facilitated using a distributed ledger of a blockchain network 110. Each of the nodes 10 can enroll with the blockchain network 110 to participate in a first iteration of training a machine-learned model at a first time.” teaches that each node (training participation client) can help train the machine learning model; Para [0027]: “Thereafter, each node 10 may obtain a local training dataset 47 accessible locally but not accessible at other computing nodes 10 in the blockchain network. The node 10 may train a first local model 44 based on the local training dataset 47 during the first iteration and obtain at least a first shared training parameter 50 based on the first local model… Node 10 can generate a blockchain transaction comprising an indication that it is ready to share the shared training parameters 50 and may transmit or otherwise provide the shared training parameters 50 to a master node. The node 10 may do so by generating a blockchain transaction that includes the indication and information indicating where the training parameters may be obtained (such as a Uniform Resource Indicator address).” teaches that each individual node receives training data and can create a separate blockchain transaction)
Li and Manamohan are analogous art because they are directed to blockchain based training for machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manamohan’s system for decentralized 

Regarding Claim 17,
This claim recites The non-transitory computer readable medium of claim 16, which performs a plurality of operations as recited by the method of claim 10, and has limitations that are similar to the method of claim 10, thus is rejected with the same rationale applied against claim 10.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen et al. (“When Machine Learning Meets Blockchain: A Decentralized, Privacy-preserving and Secure Design”).

Regarding Claim 4, 
Li teaches The system of claim 2, 
Li does not appear to explicitly teach: 
wherein the transaction proposals specify a batch from the training dataset, a loss function, current parameter weights, and a gradient calculation, wherein the batch comprises a subset of samples from the training dataset for a training iteration.
However, Chen teaches: 
wherein the transaction proposals specify a batch from the training dataset, a loss function, current parameter weights, and a gradient calculation, wherein the batch comprises a subset of samples from the training dataset for a training iteration. (Page 1182: “Before the learning iterations begin, all nodes on the blockchain reach a consensus on the hyper-parameters of the learning model, like the learning rate n, the learning batch size m, and the initial model w0.” teaches that a blockchain node includes the batch size of the learning data; Page 1179: “After network initialization, data holders compute their local gradients according to the common loss function and the current predictive model.” teaches that the nodes of the blockchain have a specified common loss function; Page 1182 – 1183: “Each data holder Pk retrieves the current model wt from the latest block Bt on the chain. Then Pk calculates its local gradient based on wt using its own training data by following Eq. (6), and then caps it by G, i.e.”,
 
    PNG
    media_image2.png
    60
    469
    media_image2.png
    Greyscale

teaches that the blockchain nodes specify a local gradient and updated model parameters (w); Page 1180: “We consider that the training dataset D = {(x1, y1), …, (xN, yN)} is distributed among K parties P1, P2, …, PK. The kth party Pk only processes a subset of the data Dk ⊆ D with Nk samples, where k ∈ [1, K].” teaches that the batches of training data for each node of the blockchain is a subset of training data for a training iteration)

Li and Chen are analogous art because they are directed to blockchain based training for machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen’s blockchain based machine learning system into Li’s system for distributed computing using blockchain with a motivation to “…collaboratively train a predictive model without revealing their own data” (Chen, Page 1179).

Regarding Claim 11,
.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tuma et al. (US 20190188787 A1), further in view of Chen et al. (“When Machine Learning Meets Blockchain: A Decentralized, Privacy-preserving and Secure Design”)

Regarding Claim 6, 
Li teaches The system of claim 2, 
Li further teaches: 
wherein the one or more endorser nodes or peers are configured to endorse the plurality of transaction proposals comprises the one or more endorser nodes are further configured to: (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches a blockchain network that contains verifier nodes (endorser nodes) that call a validation smart contract (verify gradient smart contract), the verifier nodes validate the gradient calculations from the computing providers)

Para [0092]: “Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution. teaches that the verification nodes receive the calculated gradient information (transaction proposal) from the agent server)

execute the verify gradient smart contract on each of the transaction proposals; and (Para [0092]: “Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution”)

provide endorsements that correspond to the plurality of transaction proposals, (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that verification nodes validate (provide endorsements) about the validity of the gradient calculations)

Li does not appear to explicitly teach: 
wherein the training aggregator is further configured to:	receive the endorsements;
include the endorsements in transactions;

apply aggregated endorsed gradients to an original machine learning model; and 
submit a new transaction proposal with an updated machine learning model.

However, Tuma teaches: 
wherein the training aggregator is further configured to:	receive the endorsements; (Para [0019]: “The blockchain node may validate transactions and blockchain blocks; may include an application that enables the network of nodes to accept transactions and blockchain blocks from other nodes, validate the transactions and blockchain blocks, and relay the transactions and blockchain blocks to other nodes” teaches that the blockchain nodes receive validation (endorsements))

include the endorsements in transactions; (Para [0019]: “The blockchain node may validate transactions and blockchain blocks; may include an application that enables the network of nodes to accept transactions and blockchain blocks from other nodes, validate the transactions and blockchain blocks, and relay the transactions and blockchain blocks to other nodes” teaches that the blockchain nodes accept validated transactions (include endorsements))

submit the transactions to the blockchain network; (Para [0019]: “The blockchain node may validate transactions and blockchain blocks; may include an application that enables the network of nodes to accept transactions and blockchain blocks from other nodes, validate the transactions and blockchain blocks, and relay the transactions and blockchain blocks to other nodes” teaches that the transactions are submitted to the blockchain)
Li and Tuma are analogous art because they are directed to blockchains. 


The combination of Li and Tuma does not appear to explicitly teach:
apply aggregated endorsed gradients to an original machine learning model; and
submit a new transaction proposal with an updated machine learning model.

However, Chen teaches: 
apply aggregated endorsed gradients to an original machine learning model; and (Page 1179: “After network initialization, data holders compute their local gradients according to the common loss function and the current predictive model. Then they broadcast the local gradients protected by a differential privacy scheme designed for a general learning model to all the computing nodes in the network. Once the computing nodes reach a consensus at whom has the authority to create the next block in the chain, the authority holder will aggregate the local gradients using a proposed efficient Byzantine Attack tolerant aggregation scheme.” teaches that local gradients are aggregated; Page 1182: “Repetitively executing local gradient computation and global gradient aggregation, LearningChain can train a global predictive model.” teaches that the aggregated gradients are applied to a machine learning model via training; Page 1184: “In any case, after iterations are done, each data holder can conduct a security check to quickly verify the correctness of the learned model.” teaches that the gradient calculation can be verified (endorsed))

Page 1178: “Generally, each data holder (worker) computes certain abstract summary information (e.g., gradients) locally and transmits it to a central computing server. Then, the central server (master) aggregates these gradients for model updating.” teaches that gradient calculations update the model; Page 1182 – 1183: “Each data holder Pk retrieves the current model wt from the latest block Bt on right to create a new block on the chain and update the global model. Cj will earn the reward for its computation contribution to the system.” teaches that the system repeats gradient calculations multiple times to train the model and a current (updated) model corresponds to a new block (transaction proposal) on the blockchain)

Li, Tuma, and Chen are analogous art because they are directed to blockchain systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen’s blockchain based machine learning system into Li’s system for distributed computing using blockchain as modified by Tuma with a motivation to “…collaboratively train a predictive model without revealing their own data” (Chen, Page 1179).

Regarding Claim 13,
This claim recites The method of claim 10, which performs a plurality of operations as recited by the system of claim 6, and has limitations that are similar to the system of claim 6, thus is rejected with the same rationale applied against claim 6.

Regarding Claim 19,
.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yadav et al. (US 20200364705 A1).

Regarding Claim 7, 
Li teaches The system of claim 2, 
Li further teaches:
wherein the one or more endorser nodes or peers not comprising the verify gradient smart contract, (Para [0145]: “With regard to the example of FIG. 5, Node B or Node C or both obtains the results from the distributed computing component. Then Node B or Node C or both uploads the result to the verification smart contract on the blockchain. Then, each of the blockchain nodes, behaving as judges, runs the verification smart contract to determine the results true or not. Here "blockchain nodes" can be the accounts who are not selected for this computing task, for example, Node D.” teaches that node D does not execute the verification smart contract (does not comprise the verify gradient smart contract), while nodes B and C can execute the verification smart contract)

wherein the independent auditor comprises the verify gradient smart contract and is configured to: receive the plurality of transaction proposals; (Para [0144]: “In step 748 the new arrival node, e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true. The other nodes behaving as judges can be, and sometimes are nodes which were not selected for the computing task.” teaches that node B can run the verification smart contract and that node B receives computing results from the distributed computing providers, node B is an independent auditor because node B was not a computing node of the computing providers; Para [0144]: “If the results are determined to be valid, the results are sent to the device which requested the computing task, e.g., node A 504 of FIG. 5, and the computing devices which performed the computing task, e.g., device B 506 and device C 508, are sent payment.” teaches that the gradient computation results are sold/payment is provided for the results (transaction proposal))

execute the verify gradient smart contract on each of the plurality of transaction proposals; and (Para [0144]: “In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” teaches that the nodes run (execute) the verification smart contract on the gradient computation results)

provide verification results that correspond to the plurality of transaction proposals to the endorser nodes or peers. (Para [0144]: “In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” teaches that the nodes determine whether or not the gradient computation results are true (verify results))

Li does not appear to explicitly teach: 
wherein the one or more endorser nodes forward the plurality of transaction proposals to an independent auditor outside the blockchain network,

However, Yadav teaches: 
wherein the one or more endorser nodes forward the plurality of transaction proposals to an independent auditor outside the blockchain network, (Para [0005]: “In an opaque blockchain, because the data stored therein is hashed, it can become impossible for a third party entity, such as a regulator, to audit or perform independent verification of the underlying data, such as safety inspections, emissions tests, payment transactions, etc. As such, the only way a third party entity could access the underlying data would be to request the data from an involved entity, such as the entity that had an inspection done or performed an inspection.” teaches that a regulatory entity is an independent auditor; Para [0006]: “When a regulatory entity wants to obtain underlying data for an opaque blockchain, such as transactional data, the entity may request consent from their target. To ensure that the request comes from the genuine regulatory entity, the regulatory entity signs the request and also has a moderating entity, sign the request. The request is provided to the target entity, which can verify both signatures. The target entity signs the request if they provide consent, and returns the signed consent back to the regulatory entity… The regulatory entity is then free to submit requests for data to the target entity, which can be automatically honored by its system and the data returned to the regulatory entity” teaches that the moderating entity approves the request for the transaction data to be sent to the regulator entity; Para [0047]: “In step 1 of the process 300, the regulating entity 108 (illustrated as the “regulator compliance node” 108) may generate a consent request for requesting consent to targeted data and digitally sign the consent request using a regulator private key. In some cases, the consent request may specify the targeted data for which consent is being requested. In step 2 of the process 300, the signed consent request may be transmitted to the moderating entity 106 (illustrated as the “moderator audit node” 106) using a suitable communication network and method.” teaches that the moderating entity is a node of the blockchain, the moderating entity is an endorser node because it signs (endorses) requests from the regulating entity)

Li and Yadav are analogous art because they are directed to blockchains. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s consenting regulatory entity into Li’s system for distributed computing using blockchain with a motivation to “[ensure] consent can be verified and auditable as a precursor to having underlying data for an opaque blockchain being provided to a third party.” (Yadav, Para [0005]).

Regarding Claim 14,
This claim recites The method of claim 10, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to the system of claim 7, thus is rejected with the same rationale applied against claim 7.

Regarding Claim 20,
This claim recites The non-transitory computer readable medium of claim 17, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to the system of claim 7, thus is rejected with the same rationale applied against claim 7.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Manamohan in view of Chen.
Regarding Claim 18, 
The combination of Li and Manamohan teaches The non-transitory computer readable medium of claim 17, 
Li further teaches: 
wherein data and model parameters corresponding to the training dataset are stored outside the blockchain network, wherein verification-related data is stored in a blockchain for the blockchain network. (Para [0079]: “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities.” teaches that the data and model parameters are stored in the computing providers; Fig. 3 teaches that the client device and computing providers are separate from the blockchain; Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the verification data (including the validation smart contract) are stored in nodes within the blockchain layer)

The combination of Li and Manamohan does not appear to explicitly teach: 


However, Chen teaches:
wherein the transaction proposals specify a batch from the training dataset, a loss function, current parameter weights, and a gradient calculation, wherein the batch comprises a subset of samples from the training dataset for a training iteration, (Page 1182: “Before the learning iterations begin, all nodes on the blockchain reach a consensus on the hyper-parameters of the learning model, like the learning rate n, the learning batch size m, and the initial model w0.” teaches that a blockchain node includes the batch size of the learning data; Page 1179: “After network initialization, data holders compute their local gradients according to the common loss function and the current predictive model.” teaches that the nodes of the blockchain have a specified common loss function; Page 1182 – 1183: “Each data holder Pk retrieves the current model wt from the latest block Bt on the chain. Then Pk calculates its local gradient based on wt using its own training data by following Eq. (6), and then caps it by G, i.e.”,
 
    PNG
    media_image2.png
    60
    469
    media_image2.png
    Greyscale

teaches that the blockchain nodes specify a local gradient and updated model parameters (w); Page 1180: “We consider that the training dataset D = {(x1, y1), …, (xN, yN)} is distributed among K parties P1, P2, …, PK. The kth party Pk only processes a subset of the data Dk ⊆ D with Nk samples, where k ∈ [1, K].” teaches that the batches of training data for each node of the blockchain is a subset of training data for a training iteration)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen’s blockchain based machine learning system into Li’s system for distributed computing using blockchain as modified by Manamohan with a motivation to “…collaboratively train a predictive model without revealing their own data” (Chen, Page 1179)

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Tormasov et al. (US 20190228006 A1) teaches using blockchains to train and verify machine learning models. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125